EXHIBIT 10.1

SPS COMMERCE, INC.

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Executive Severance and Change in Control Agreement (the “Agreement”),
dated effective as of November 14, 2017 (the “Effective Date”), is entered into
by and between Archie C. Black (“Employee”), and SPS Commerce, Inc., a Delaware
corporation, with offices at Accenture Tower, 333 South Seventh Street, Suite
1000, Minneapolis, Minnesota 55402 (“Employer”).

WHEREAS, Employer is engaged in the business of developing, marketing and
distributing computer software products and services; and

WHEREAS, Employee is currently employed by Employer as Employer’s Chief
Executive Officer; and

WHEREAS, Employee and Employer are parties to an Amended and Restated
Employment, Noncompetition, and Nondisclosure Agreement, dated October 31, 2008
(the “Prior Agreement”); and

WHEREAS, As of the Effective Date, and as an express condition of Employer
entering into this Agreement and providing the consideration identified in this
Agreement, Employee and Employer are entering into a Confidentiality,
Intellectual Property Assignment and Restrictive Covenant Agreement (the
“Confidentiality Agreement”);

WHEREAS, Under the terms and conditions of the Confidentiality Agreement,
Employee is agreeing to certain obligations with respect to non-disclosure of
Employer’s trade secrets and confidential information, disclosure and assignment
of intellectual property and non-competition and non-solicitation restrictions
that apply during Employee’s employment with Employer and for a period
thereafter; and

WHEREAS, Employee is willing to continue to be employed by Employer, and
Employer is willing to continue to employ Employee, on the terms, covenants, and
conditions included in this Agreement and the Confidentiality Agreement and as
hereinafter set forth.

For the reasons set forth above, and in consideration of the mutual promises and
agreements hereinafter set forth, Employer and Employee agree as follows:

1. TERM. Employer and Employee agree that the term of this Agreement is the
period commencing on the Effective Date and continuing until Employee’s
employment with Employer is terminated (the “Term”). Employee understands that
Employer is an at-will employment employer, and that this means the employment
relationship may be terminated by either party at any time and for any reason
and that this Agreement is not a contract for employment for any specific length
of time.

2. VESTING OF OPTIONS AND OTHER EQUITY UPON A CHANGE IN CONTROL. If a Change in
Control (as defined in the SPS Commerce, Inc. 2001 Stock Option Plan, as amended
(the “Stock Option Plan”)) occurs during the Term and Employee is employed by
Employer as of the date of the Change in Control, then one hundred percent
(100%) of all of Employee’s unvested stock options, restricted stock units,
performance-based stock units (assuming applicable performance goals were
satisfied at target during the applicable performance period rather than maximum
performance) or other equity awards as of the Change in Control will become
fully vested as of the Change in Control.

3. TERMINATION; EFFECT OF TERMINATION.

a. Involuntary Termination Without Cause or Resignation For Good Reason. If
Employer terminates Employee’s employment without Cause, or if Employee resigns
for Good Reason, and in either case whether the Termination Date occurs before
or after a Change in Control, then, subject to the conditions identified below
and the provisions of Section 10 below, Employer shall:



--------------------------------------------------------------------------------

(i) pay Employee severance equal to twelve (12) months of Employee’s base salary
as of immediately prior to the Termination Date, less normal payroll
withholdings, provided that such severance shall not exceed two times the lesser
of (A) the Code § 401(a)(17) compensation limit for the year in which the
Termination Date occurs, or (B) Employee’s annualized compensation based upon
the annual rate of pay for services to Employer for the calendar year prior to
the calendar year in which the Termination Date occurs (adjusted for any
increase during that year that was expected to continue indefinitely if the
Employee had not separated from service), with such severance payable to
Employee over the twelve (12) month period commencing from and after the
Termination Date, in accordance with Employer’s normal payroll schedule;
provided, however, that any installments that otherwise would be payable on
Employer’s regular payroll dates between the Termination Date and the expiration
of the rescission period applicable to Release will be delayed until Employer’s
first regular payroll date that is after the expiration of the rescission period
applicable to Release and included with the installment payable on such payroll
date, and provided further that if the severance otherwise payable to Employee
is reduced to zero (0) by application of the maximum limitation identified
above, then Employer shall in the alternative pay Employee severance equal to
twelve (12) months of Employee’s base salary as of immediately prior to the
Termination Date, less normal payroll withholdings, payable to Employee over the
twelve (12) month period commencing from and after the Termination Date, in
accordance with Employer’s normal payroll schedule, except that any amounts that
remain payable as of the Short-Term Deferral Deadline shall be paid in a lump
sum no later than the Short-Term Deferral Deadline; and

(ii) if Employee is eligible for and takes all steps necessary to continue
Employee’s group health insurance coverage with Employer following the
Termination Date (including completing and returning the forms necessary to
elect COBRA coverage), pay for the portion of the premium costs for such
coverage that Employer would pay if Employee remained employed by Employer, at
the same level of coverage that was in effect as of the Termination Date,
through the earliest of: (A) the twelve (12) month anniversary of the
Termination Date, (B) the date Employee becomes eligible for group health
insurance coverage from any other employer, or (C) the date Employee is no
longer eligible to continue Employee’s group health insurance coverage with
Employer under applicable law.

Payment of any severance pay or benefits under this Section 3.a. will be
conditioned on Employee’s execution (and non-rescission) of a Release and
continued compliance with Employee’s obligations under this Agreement and the
Confidentiality Agreement. Any severance payments under this Section 3.a. shall
be subject to normal payroll withholdings. Employer and Employee intend the
severance payments and benefits under this Section 3.a. to be a “short-term
deferral” under Treas. Reg. § 1.409A-1(b)(4) and/or a “separation pay plan due
to involuntary separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii).

b. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(i) “Cause” shall have the meaning ascribed to such term as set forth in the
Stock Option Plan.

(ii) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and guidance thereunder.

(iii) “Employer” shall include any current or future successor, parent,
subsidiary, affiliate or other joint venture partner to which any right or
obligation has been assigned or delegated by SPS Commerce, Inc. or by operation
of law.

(iv) “Good Reason” shall mean the occurrence of any of the following events, in
each case without Employee’s consent: (A) a material reduction in Employee’s
base salary or annual bonus opportunity, (B) a material reduction in Employee’s
employment responsibilities, or (C) a relocation of Employee’s primary work
location by more than thirty (30) miles, provided that with regard to events
described in (A) and (B), Employee first gives notice of the event giving rise
to Good Reason to the Employer within ninety (90) days of the first occurrence
of the event, and provided further that upon giving notice Employee provides
Employer thirty (30) days in which to remedy the event and not be required to
pay the severance pay or benefits set forth in Section 3.a. Notwithstanding
anything to the contrary in this Section 3.b.(iv), Employee shall not be deemed
to have



--------------------------------------------------------------------------------

resigned for Good Reason, and Employee shall not be entitled to payments upon
Employee’s resignation under this Agreement, unless Employee’s Termination Date
following Employee’s resignation for Good Reason occurs within twelve
(12) months following the first occurrence of the event giving rise to Good
Reason.

(v) “Release” means a standard release of claims in the form provided by
Employer at the time of a termination for which Employee is eligible to receive
severance pay or benefits under Section 3.a.

(vi) “Service” means what the term is defined to mean in the Company’s 2010
Equity Incentive Plan, as amended.

(vii) “Service Recipient” shall have the meaning set forth in Treas. Reg. §
1.409A-1(g).

(viii) “Share” means what the term is defined to mean in the Company’s 2010
Equity Incentive Plan, as amended.

(ix) “Short-Term Deferral Deadline” shall mean the date that is the 15th day of
the third month following the end of the later of the calendar year, or the
Service Recipient’s taxable year, in which the Termination Date occurs.

(x) “Termination Date” shall mean the date on which a “separation from service”
has occurred for purposes of Section 409A of the Code and the regulations and
guidance thereunder.

4. RETIREMENT. If (i) the sum of Employee’s age plus years of service as an
employee of Employer is 74 or greater, (ii) Employee provides no less than six
(6) months’ written notice of his retirement from employment with Employer to
the Chair of Employer’s Board of Directors, and (iii) Employee’s Termination
Date occurs on the retirement date identified by Employee (and such Termination
Date is no less than six (6) months after the date on which Employee provided
written notice of his retirement to the Chair of Employer’s Board of Directors)
(a “Retirement”), then, subject to the conditions identified in Section 4.c and
the provisions of Section 10 below:

a. Outstanding Service-Based Equity Awards. With respect to any equity award
that has been granted to Employee under the Company’s 2010 Equity Incentive
Plan, as amended (or any successor plan) (the “Equity Incentive Plan”) and is
outstanding and not fully vested on such Termination Date (each an “Equity
Award”), and whose vesting is based solely on the satisfaction by Employee of a
Service-based vesting condition, then one hundred percent (100%) of all of
Employee’s unvested service-based Equity Awards as of the Termination Date will
become fully vested as of the Termination Date.

b. Outstanding Performance-Based Equity Awards. With respect to any Equity Award
that has been granted to Employee under the Equity Incentive Plan and is
outstanding on such Termination Date and whose vesting or settlement is subject
to the satisfaction of performance goals over a performance period, Employee
will be entitled to have vest on each originally scheduled vesting date for such
award the number of Shares, Share units or Share equivalents subject to the
Equity Award that would otherwise have been determined to have been earned by
Employee had Employee remained continuously employed by the Company through each
such originally scheduled vesting date based on the degree to which the
applicable performance goals were satisfied during the applicable performance
period through each such originally scheduled vesting date.

c. Pro-Rated Annual Bonus. Employer shall pay Employee a pro-rated portion,
based on the Termination Date, of Employee’s target annual cash incentive bonus
for Employer’s fiscal year during with the Termination Date occurs, based on the
portion of such fiscal year Employee was employed by the Company prior to the
Termination Date, less normal payroll withholdings, payable to Employee in a
lump sum no later than sixty (60) calendar days after the Termination Date.

d. Conditions to Accelerated or Continued Vesting. The payment of the pro-rated
bonus and the accelerated or continued vesting of Equity Awards under this
Section 4 following a Retirement will be conditioned on (i) Employee’s execution
(and non-rescission) of a Release, (ii) Employee being available to consult



--------------------------------------------------------------------------------

with the Company on a non-exclusive basis and to assist with reasonable
transition services from time to time from the Termination Date through the six
(6) month anniversary of the Termination Date, and (iii) Employee’s continued
compliance with Employee’s obligations under this Agreement and the
Confidentiality Agreement. Notwithstanding anything to the contrary in this
Agreement or any agreement evidencing an Equity Award, if Employee breaches any
provision of this Agreement or the Confidentiality Agreement, then (i) Employee
shall immediately forfeit all outstanding Equity Awards and any right to receive
Shares thereunder, and (ii) with respect to Shares that have been issued
pursuant to an Equity Award within two (2) years prior to such breach, Employee
shall either (A) return such Shares to the Company or (B) pay to the Company in
cash an amount equal to the fair market value of the Shares as of the date their
receipt became taxable to Employee.

5. TERMINATION OF THE PRIOR AGREEMENT. This Agreement supersedes and replaces
the Prior Agreement in its entirety.

6. MODIFICATION OF AGREEMENT. No waiver or modification of this Agreement or of
any covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by both parties.

7. CHOICE OF LAW, JURISDICTION, AND VENUE. The validity, construction and
performance of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Minnesota, without reference to any choice of
laws provisions thereof. The parties further agree that any litigation or
proceeding arising out of, or relating to, this Agreement (whether the same
sounds in tort or contract or both) shall be commenced and maintained in a
federal or state court located in Hennepin County, Minnesota, and for such
purpose the parties consent to any such court’s exercise of personal
jurisdiction over them.

8. ASSIGNMENTS. This Agreement is personal in nature and cannot be assigned by
Employee. The terms, conditions, covenants, and representations herein shall
inure to and be binding upon the heirs and representatives of Employee and shall
inure to the benefit of and shall be binding upon the successors and assigns of
Employer.

9. SEVERABILITY. Agreements and covenants contained herein are severable, and in
the event any of them shall be held to be invalid by any competent court, this
Agreement shall be interpreted as if such invalid agreement or covenants were
not contained herein.

10. SECTION 409A. This Agreement is intended to satisfy, or be exempt from, the
requirements of Section 409A(a)(2)(3) and (4) of the Code, including current and
future guidance and regulations interpreting such provisions, and should be
interpreted accordingly. Notwithstanding anything to the contrary in this
Agreement or any other agreement between the Company and Employee, including
without limitation any agreement evidencing an Equity Award, if Employee is
considered a “specified employee” (as defined in Treasury Regulation
Section 1.409A-1(i)) as of the date of the Termination Date, then no payments of
deferred compensation payable due to Employee’s separation from service,
including without limitation any amount payable under this Agreement with
respect to any Equity Award, shall be made under this Agreement before the first
business day that is six (6) months after the Termination Date (or upon
Employee’s death, if earlier) (the “Specified Period”). Any deferred
compensation payments that would otherwise be required to be made to Employee
during the Specified Period will be accumulated by the Company and paid to
Employee on the first day after the end of the Specified Period. The foregoing
restriction on the payment of amounts to Employee during the Specified Period
will not apply to the payment of employment taxes. In addition, notwithstanding
anything to the contrary in this Agreement or any agreement evidencing an Equity
Award, with respect to an Equity Award that constitutes a deferral of
compensation subject to Section 409A of the Code: (i) if any amount is payable
under any Equity Award upon a termination of Service, a termination of Service
will be deemed to have occurred only at such time as Employee has experienced a
“separation from service” as such term is defined for purposes of Section 409A
of the Code; and (ii) no Change in Control shall be deemed to have occurred upon
an event described in the definition of the term contained in the Stock Option
Plan unless the event would also constitute a change in ownership or effective
control of, or a change in the ownership of a substantial portion of the assets
of, the Company under Section 409A of the Code.

11. TAXES. Employer may withhold from any amounts payable under this Agreement
such federal, state and local income and employment taxes as Employer shall
determine are required to be withheld pursuant to any applicable law or
regulation. Employee shall be solely responsible for the payment of all taxes
due and owing



--------------------------------------------------------------------------------

with respect to any compensation provided to Employee hereunder. The Company
does not guarantee any particular tax consequence or result with respect to any
payment made by the Company under this Agreement, including with respect to any
Equity Award.

12. COMPLETE AGREEMENT. This Agreement, the Confidentiality Agreement, and any
stock option or other equity agreements between Employer and Employee contain
the complete agreement concerning the terms and conditions of the employment
arrangement between the parties. Except for the Confidentiality Agreement, which
shall remain in full force and effect in accordance with its terms, and any
stock option or other equity agreements between Employer and Employee, which
shall remain in full force and effect in accordance with their terms except to
the extent they are agreements evidencing Equity Awards and have been amended by
this Agreement, this Agreement shall, as of the Effective Date, supersede all
other agreements between the parties, including without limitation the Prior
Agreement. The parties stipulate that neither of them has made any
representation with respect to the subject matter of this Agreement or any
representations including the execution and delivery hereof except such
representations as are specifically set forth herein and the parties hereto
acknowledge that they have relied on their own judgment in entering into this
Agreement.

 

    SPS COMMERCE, INC. EMPLOYEE     EMPLOYER By:   /s/ Archie Black     By:  
/s/ Michael Smerklo       Its:   Chairman Date:   November 14, 2017     Date:  
November 15, 2017